Citation Nr: 0033786
Decision Date: 12/27/00	Archive Date: 02/02/01

DOCKET NO. 95-11 988               DATE DEC 27, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to a compensable rating for residuals of a left chest
lipoma.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel

INTRODUCTION

The veteran served on active duty from April 1964 to April 1966.

This appeal comes before the Board of Veterans' Appeals (Board)
from an October 1994 rating decision of the Philadelphia,
Pennsylvania, Regional Office (RO) of the United States Department
of Veterans Affairs (VA). In that decision, the RO denied a
compensable disability rating for residuals of a left chest lipoma.

FINDING OF FACT

The veteran (without showing good cause) failed to report for a VA
examination, scheduled in conjunction with his claim for an
increased rating for residuals of a left chest lipoma.

CONCLUSION OF LAW

The claim for a compensable rating for residuals of a left chest
lipoma must be denied. 38 C.F.R. 3.655(b) (2000).

REASONS AND BASES FOR FINDING AND CONCLUSION

In January 1999, the Board remanded this case for additional
development, including a VA medical examination to determine the
severity of the scar associated with the post-operative residuals
of a left chest lipoma. The remand instructions called for a report
as to whether the scar was painful or tender to the touch. The
veteran had a VA medical examination in March 1999. The examiner
wrote that it was not clear that the veteran had any scar on his
chest. The examiner noted that the veteran's service medical
records had noted a nodule, described as a lipoma, on the veteran's
left chest in 1965. The examiner noted that the claims file did not

2 -

show any record of surgical resection of the lipoma. The examiner
noted conflicting information in the file, with a 1993 record
stating that there was no discernible operative scar, and records
from 1995 and 1996 noting a one centimeter scar near the left
sternal border. The March 1999 examiner noted a hyperpigmented
area, about two inches across, near the left sternal border, with
no other visible scars in that area. The examiner stated that the
hyperpigmented area did not appear to be a surgical scar, but
appeared to be a scaly eczematous lesion. The examiner noted that
more information was needed, specifically information regarding
whether the veteran indeed had undergone breast lipoma surgery.

In June 2000, the Board determined that the record was inadequate
to rate the disability at issue, and the Board again remanded the
case for additional development. The Board's remand called for a
new VA medical examination to determine whether the veteran had
pathology residual to removal of a lipoma, including any scar, and
any tenderness or pain in any scar. Records in the claims file
indicate that the RO scheduled the veteran for a VA examination in
July 2000, but that the veteran did not report for the scheduled
examination.

When entitlement to a claimed benefit cannot be established or
confirmed without a current VA examination, and a claimant, without
good cause, fails to report for such examination, and the claim is
a claim for entitlement to an increased rating, the claim shall be
denied. 38 C.F.R. 3.655(b) (2000).

The veteran failed to report for a VA examination scheduled in
conjunction with his claim for increase. There is no evidence
showing good cause why lie failed to report. He was provided notice
of the consequences of the failure to report for examination. In
these circumstances, under the provisions of 38 C.F.R. 3.655, his
claim for a compensable rating for residuals of a left chest lipoma
must be denied.

3 -

ORDER 

A compensable rating for residuals of a left chest lipoma is
denied.

GEORGE R. SENYK 
Veterans Law Judge 
Board of Veterans' Appeals

4 - 



